Citation Nr: 0631453	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  96-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to July 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).

The Board notes that the veteran, in a September 2004 
statement, raised a claim for dental benefits and service 
connection for a right foot disorder, but the record contains 
no subsequent records detailing action taken on these claims.  
These matters are REFERRED to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
limitation of motion to 15 degrees extension or 30 degrees 
flexion, moderate instability, ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.

2.  The veteran's right ankle disability is not manifested by 
ankylosis or malunion of the tibia and fibula with marked 
ankle disability.  

3.  Prior to April 8, 2004, the veteran's lumbar spine 
disability was neurologically normal, with full strength and 
significant range of motion, but from April 8, 2004, forward, 
the veteran's lumbar spine disability was manifested by 
significant limitation of range of motion, muscle spasm, 
acute and chronic radiculopathy, and neurological deficits.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5252; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  For the lumbar spine disability, prior to April 8, 2004, 
the criteria for a rating in excess of 20 percent are not 
met, but from April 8, 2004, forward, the criteria for a 60 
percent evaluation, but no higher, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293, 5295 (effective prior to 
September 26, 2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for claims for 
an increased rating.  The veteran was also specifically 
informed as to what evidence is required for increased 
ratings in the numerous rating decisions and statements of 
the case issued.  Although the notice post-dated the initial 
adjudication, the claim was re-adjudicated without taint from 
prior adjudication.  The veteran was also notified as to the 
regulations pertaining to effective date in July 2006, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the claims were not subsequently re-
adjudicated, no prejudice has been alleged by the veteran, 
nor is any indicated by the evidence of record, and all 
pertinent evidence appears to have been submitted.  
Additionally, for the claims for increased ratings for the 
knee and ankle, because an increased rating has been denied, 
any question as to the appropriate effective date for a 
higher rating is moot, and there can be no failure-to- notify 
prejudice to the veteran.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing VA examinations, fulfilling Board remand requests, 
and providing a hearing.  Consequently, the duty to notify 
and assist is met.  

The veteran seeks increased ratings for his right knee, his 
right ankle, and his lumbar spine disabilities.  The Court 
has emphasized that when assigning a musculoskeletal 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  


Right knee
The veteran is rated at 10 percent for a right knee 
disability under DC 5010 for degenerative joint disease and a 
Baker's cyst of the right knee.  A rating in excess of 10 
percent is available for a knee disability manifested by 
ankylosis (DC 5256), moderate recurrent subluxation of 
lateral instability (DC 5257), cartilage abnormality (DC 
5258, 5259), limitation of flexion to 30 degrees (DC 5260), 
limitation of extension to 15 degrees (DC 5261), or malunion 
of the tibia and fibula with moderate knee or ankle 
disability (DC 5262).  

A 1999 VA examination record reported a range of motion of 0 
to 130 degrees, although the veteran was unable to flex 
passively due to back pain.  The lowest recorded range of 
motion is found in a March 2000 treatment record which 
reported a range of motion of -10 (negative ten) to 46 
degrees, with strength of 3 out of 5.  The treatment record 
reports that these findings were made after the rupture of 
the veteran's Baker's cyst, however, and a subsequent April 
2000 treatment record reported an improved  range of -6 
degrees (negative six) to 110 degrees, with strength of 4 out 
of 5.  Subsequent records dating in 2001 report a range of 
motion of 0 to 90 degrees, with no weakness in the lower 
extremities.  A June 2004 VA examination reported a 
limitation of flexion to 100 degrees, and an April 2004 
private treatment record also reported a range of motion of 0 
to 120 degrees, with strength noted at 4/5.  A November 2004 
VA x-ray record reports the veteran had advanced degenerative 
arthritic change of the patellofemoral joint, with mild 
degenerative arthritic change in the knee joint.  No 
significant joint effusion was noted, nor was recent fracture 
or dislocation.  

The most recent, November 2004, VA examination report 
indicates the veteran stated he had knee pain after sitting 
still or walking.  The veteran was noted to have active and 
passive extension to -5 (negative five) degrees, with flexion 
to 95 degrees, when pain caused motion to stop.  There was no 
decrease in range of motion or increase in discomfort upon 
repetition.  The examiner noted that he believed further 
motion would be possible under other circumstances, citing 
the veteran's "sufficient anxiety about all motion" as a 
contributing factor to the limitation of flexion.  At all 
ranges of motion, including maximum extension and 30 degrees 
flexion, the knee was noted to be stable.  The knee was also 
noted to be slightly tender with "probably a scant 
effusion."  

The evidence of record does not indicate that an increased 
rating is warranted at any point during the pendency of the 
appeal.  The record contains no findings of cartilage 
abnormality, or malunion of the fibula and tibia, and the 
2004 VA examination record reports the knee has no 
instability.  Additionally, the veteran's range of extension 
has consistently been 0 degrees or more, which is 
significantly more than the limitation to 15 degrees required 
for a 20 percent rating.  Finally, the veteran's range of 
flexion is generally noted to be at least 90 degrees before 
any pain sets in.  Although the March 2000 record does report 
a significantly lower degree of flexion, the fact that the 
veteran's range of motion returned to its usual degree within 
a month indicates the March 2000 finding was abnormal, and 
due to the Baker's cyst rupture rather than any lasting 
limitation of flexion.  As stated above, a 20 percent rating 
for limitation of flexion requires a limitation to 30 
degrees.  In this case, the veteran's degree of flexion is 
too great to warrant such a rating.  Consequently, a rating 
in excess of 10 percent is not warranted for the right knee 
disability.

Right ankle
The veteran is rated at 20 percent under DC 5252 for a right 
ankle disability resulting from an in-service fracture.  A 
rating in excess of 20 percent is only warranted for 
ankylosis of the ankle, or malunion of the tibia and fibula 
with marked knee or ankle disability.  

A 1999 VA examination reported the finding of no deformity or 
evidence of arthritis in the ankle, with approximately 20 
percent loss of range of motion in dorsiflexion and plantar 
flexion.  Subsequent treatment records dating in 2000 
reported a range of motion of 0 degrees dorsiflexion and 50 
degrees plantar flexion, with strength of 4/5 on both plantar 
flexion and dorsiflexion.  An August 2001 VA examination 
reported dorsiflexion to 30 degrees and 40 degrees of plantar 
flexion.  

In February 2004, the veteran tore his Achilles tendon, which 
resulted in a temporary decrease in range of motion and 
utility of the ankle.  Records indicate that the veteran's 
ankle was improved by June 2004, however, and a June 2004 
treatment record reported that the veteran's range of motion 
was within normal limits, with strength of 4+/5 on 
dorsiflexion and 3+/5 plantar flexion.  The veteran was also 
able to heel raise minimally, and only had a mild gait 
deviation.  The record indicates the veteran gave a negative 
history as to pain.  A November 2004 VA examination record 
reports that the veteran's ankle had active and passive 
dorsiflexion with the knee bent to 5 degrees, plantar flexion 
to 30 degrees, slight valgus, and 10 degrees of varus.  

A rating in excess of 20 percent is not warranted for the 
right ankle disability at any point during the pendency of 
the appeal.  In this case, there is no evidence of ankylosis 
of the ankle.  There is also insufficient evidence of marked 
ankle disability.  Records show the veteran has motion and 
significant strength in his ankle, and he can walk with only 
a mild gait deviation with no assistive device.  
Consequently, an increased rating is denied.

Lumbar spine
The veteran is currently rated at 20 percent for severe 
osteoarthritis and degenerative disc disease (DDD) of the 
lumbosacral spine with nerve compression and neuropathy under 
DC 5295.  During the pendency of this appeal, the rating 
criteria for intervertebral disc syndrome (IDS) were amended 
(effective September 23, 2002), and the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  Because this claim 
was filed prior to the amendments, both the "old" and 
"new" rating formulas must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
The new rating formula may only be applied after the 
effective dates, however.  See Rhodan v. West, 12 Vet. App. 
55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  

The veteran presents a history of daily radiating back pain 
(5/10 on a "good day" and 8 to 9/10 on a "bad day"), with 
the pain relieved by rest, and aggravated with activity.  The 
veteran can walk without an assistive device or back brace, 
although his movement is guarded when using staircases, and 
he can only walk for approximately 100 feet due to back, 
knee, and ankle pain.  The veteran has a negative history as 
to weakness or any bladder or bowel control problems.

A 1999 x-ray report indicated marked narrowing with sclerosis 
and vacuum phenomenon and anterior osteophyte formation at 
L4-L5.  There was also minimal posterior displacement of L4 
relative to L4 and L3, although the intervertebral disc space 
at L3-L4 was relatively well preserved.  Otherwise, the 
posterior alignment was unremarkable, and no bony destructive 
lesion or other abnormality was seen.  A 2004 x-ray record 
reported no significant change from the above findings, 
although the 2004 record also noted moderate degenerative 
arthritic change of the facet joint in both sides of the 
lower lumbar spine and straightening of the lordotic curve 
possibly due to muscle spasm.  

A 1999 VA examination record reports the veteran had flexion 
to 60 degrees, with right and left lateral bending to 15 
degrees each.  There neurological examination was negative 
and straight leg raising was positive bilaterally.  Treatment 
records dating in 2001 all report full strength in the lower 
extremities, and pulses (dorsal pedal, posterior tibial and 
popliteal) were noted to be intact, and a 2001 VA examination 
record reports findings of limited range of flexion of 70/90 
degrees, with full range of lateral bending.  

An April 2004 neurological examination noted the veteran had 
absent deep tendon reflexes in the lower extremities, 
withdrawing plantar reflexes, and the sensory examination 
noted stocking distribution with decreased pin sensation.  
The veteran also had diminished motor strength in the right 
lower extremity, although the examiner was unsure whether 
that was due to pain or the recent right ankle surgery.  A 
June 2004 VA examination reported flexion of 50/90 degrees, 
with lateral flexion and rotation slightly decreased, and 
straight leg raising was 45 degrees out of 90 degrees.  
Electromyograph (EMG) results from July 2004 showed the 
presence of acute and chronic right S1 radiculopathy.  A 
November 2004 VA examination reported the veteran had flat 
lordosis of less than 2 or 3 degrees, and the veteran could 
only stand erect by flexing his knees slightly.  His forward 
flexion was limited to 20 degrees, with a backward tilt of 10 
degrees, and lateral tilt to 10 degrees, with no increase in 
limitation or discomfort after repetition.  The veteran was 
unable to rotate.  Straight leg raising was present, although 
with hamstring spasm at 30 degrees on the left, and spasm and 
increased low back pain at 15 degrees on the right.  The 
veteran also had absent right ankle jerk, diminished motor 
strength (3/5 plantar flexors right foot, 4/5 dorsiflexors 
left foot), and diminished sensation to pinpoint on the right 
ankle.

DC 5293 provides a 60 percent rating for pronounced IDS with 
persistent symptoms and little intermittent relief.  From 
April 2004, onward, the veteran's symptoms more nearly 
approximate the 60 percent rating under DC 5293 based on the 
chronic pain, diminished reflexes and sensation, significant 
limitation of motion, muscle spasm upon straight leg raising, 
and EMG finding of acute and chronic radiculopathy.  A rating 
higher than 60 percent is not warranted, however, under 
either the "old" or "new" rating criteria based on the 
absence of any evidence of ankylosis.  Consequently, a 60 
percent rating, and no higher, is granted effective April 
2004.  

Prior to the April 2004 examination, however, the veteran's 
level of disability did not rise to this level.  The 
veteran's degree of range of motion is too significant to 
warrant a higher rating under either the "old" criteria, 
even after consideration of pain upon motion, or the "new" 
criteria.  Additionally, there is no evidence of ankylosis, 
incapacitating episodes of IDS requiring at least 4 weeks of 
bedrest, severe lumbosacral strain, or severe IDS with 
recurrent attacks and little intermittent relief.  The 
evidence shows the veteran as neurologically normal, with 
positive straight leg raising, no spasms, and full reflexes.  
Therefore, a staged rating is appropriate in this case, 
hinging on the date of the exam on which severe symptoms were 
objectively documented.  


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 20 percent for a right ankle disability 
is denied.

Prior to April 8, 2004, a rating in excess of 20 percent for 
a lumbar spine disability is denied, and from April 8, 2004, 
forward, a rating of 60 percent, but no higher, is granted.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


